DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on May 18, 2021 for the patent application 16/671,583 filed on November 1, 2019. Claims 34, 36, 40, 45, 47, 48, 52, 54, 55, 57, 58 and 62 are amended. Claims 1-33, 35, 39, 53 and 63 are cancelled. Claims 64 and 65 are new. Claims 34, 36-38, 40-52, 54-62, 64 and 65 are pending. The first office action of August 25, 2021 and second office action of August 25, 2021 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34, 36-38, 40-52, 54-62, 64 and 65 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 34 is directed to “a vehicle profile comparator,” (i.e. a machine); claim 52 is directed to “a method” (i.e. a process); and claim 62 is directed to “a debriefing system,” hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “comparing between a human user profile and at least one predefined clone profile during an activity session,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“defining said at least one predefined clone profile for said activity session on said virtual vehicle platform; recording said human user profile operating said vehicle platform during said activity session; 
generating at least one clone according to at least one portion of said recorded human user profile and managing said at least one clone according to said at least one predefined clone profile until an end of said activity session;
monitoring said human user profile and said at least one predefined clone profile for determining at least one deviation between said human user profile and said at least one predefined clone profile;
generating another at least one clone each time said at least one deviation is determined, said another at least one clone being generated according to said at least one portion of said recording of said human user profile when said at least one deviation is determined; 
if said human user profile fails in achieving said at least one predefined objective, determining which of said at least one clone and said another at least one clone achieves said at least one predefined objective by following said at least one predefined clone profile until said end of said activity session and which of said at least one of clone and said another at least one clone fails in achieving said at least one predefined objective by following said at least one predefined clone profile until said end of said activity session; and 
determining which said at least one deviation caused at least one of said at least one of clone and said another at least one clone to fail in achieving said at least one predefined objective,
wherein said recording of said human user profile comprises input data of said operation of said vehicle platform by said human operator received from at least one control system coupled to said vehicle platform, and 
wherein said operation of said virtual platform by said at least one clone is according to said at least one predefined clone profile and according to said at least one portion of said recorded human user profile.” These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a storage device,” and “a simulation processor,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “comparing between a human user profile and at least one predefined clone profile during an activity session,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a storage device,” and “a simulation processor” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a storage device,” and “a simulation processor,” as described in para. [0070] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 36-38, 40-51, 54-61, 64 and 65 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 36-38, 40-51, 54-61, 64 and 65 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 34 or 52. Therefore, claims 34, 36-38, 40-52, 54-62, 64 and 65 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on May 18, 2022 related to claims 34, 36-38, 40-52, 54-62, 64 and 65 are fully considered, but are not persuasive. 

Claim Rejections - §112(a)
The Applicant respectfully argues “Claim 63 was rejected, but claim 63 is hereby cancelled, and thus this rejection is moot.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection under 35 U.S.C. §112(a) is withdrawn .


Claim Rejections - §112(b)
The Applicant respectfully argues “Claim 45 was rejected, and claim 45 is hereby amended to overcome the rejection.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection under 35 U.S.C. §112(b) is withdrawn .

Rejection under 35 U.S.C. § 101
The Applicant respectfully argues “the crux of the claimed invention specifically relates to a novel and inventive form of comparing which is neither a method of organizing human activity nor a mental process that can be performed in the human mind..”
The Examiner respectfully disagrees. First, novelty is not at issue when determining subject-matter eligibility. Second, the Applicant’s argument is misguided. The courts and the MPEP at 2106.04(a)(2); III. MENTAL PROCESSES; C. A Claim That Requires a Computer May Still Recite a Mental Process, provides that an Applicant performing the claimed concept on a generic computer is merely using the computer as a tool to perform the concept. As such, the argument is not persuasive. 

The Applicant respectfully argues “The claimed invention relates to how a comparison can be done for a complex task such that a determination of the action(s) which led a user to not achieve the objective can be determined. As described below, this requires not only a generic computing environment but additional entities, which form part of the features of the amended independent claims, in order to be achieved. Thus, the system, form, and method of comparing as delineated in the amended independent claims (both as a system and a method) is not a process that can practically be performed in the human mind and thus cannot be considered a mental process.”
The Examiner respectfully disagrees. Again, by the Applicant’s own argument, the claimed concept is performed on a generic computer and is merely using the computer as a tool to perform the concept. Furthermore, the Applicant’s system provides “a storage device,” and “a simulation processor,” which are described in para. [0070] as ubiquitous standard equipment within modern computers that does not provide anything significantly more. As such, the argument is not persuasive. 
The Applicant respectfully argues “The amended independent claims specifically recite how the objective evaluator and the simulation processor are used to improve the training of a user in a complex task and how they are used along with clones to determine which action(s) of a user resulted in the user not achieving a predefined objective. As recited in the amended independent claims, each time a deviation between the human user profile and the predefined clone profile is determined, a new clone is generated based on the current data recorded from the human user profile when the deviation was determined. The new clone is managed according to the predefined clone profile but with the initialization conditions of the human user profile when the deviation occurred. Each new generated clone is then managed according to the predefined clone profile until the end of an activity session to determine if they achieve the predefined objective or not. The objective evaluator compares which clones succeeded in the activity session and which clones did not, thus being able to determine which deviation(s) made it not possible for some of the clones to succeed in achieving the predefined objective. Since the deviation(s) originate with the human user profile, the novel and inventive comparison as recited in the amended independent claims make it possible to better train the user by determining which deviations in the complex task prevented him/her from achieving the predefined objective and which did not.”
The Examiner respectfully disagrees. The Applicant merely describes computer adaptive process that appear novel, but continue to fail subject-matter eligibility. The Applicant has not provided any evidence of a “practical application.” Instead, it is reasonably been determined that the Applicant’s claims generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). 
Further, the Applicant has not provided any evidence of claim elements that recite anything that is “significantly more.” Instead, it is reasonably been determined that the Applicant’s claims of “a storage device,” and “a simulation processor” are generic, well-known, and conventional data gather computing elements. Specifically, para. [0070] of the Applicant’s publication (US 2020/0074875) discloses the following: 
“a computer system including components such as a central processing unit that may be implemented with a conventional microprocessor (i.e., processor 306), a random access memory (RAM) for temporary storage of information, and a read only memory (ROM) for permanent storage of information. A memory controller is provided for controlling RAM. A bus interconnects the components of the computer system. A bus controller is provided for controlling the bus. An interrupt controller is used for receiving and processing various interrupt signals from the system components. Mass storage may be provided, for example, by a Hard Disc Drive (HDD) or by a flash drive. The computer system further includes a network interface that allows the system to be interconnected to a network, such as a local area network (LAN) or a wide area network (WAN).” 
This further supports the Examiner’s conclusion that the Applicant is merely claiming ubiquitous standard equipment within modern computers and does not provide anything “significantly more.” As such, the argument is not persuasive. 

The Applicant respectfully argues “Based on the above, the applicant argues that the limitations now recited in the amended independent claims refer to things that are not mere data gathering or manipulation or displaying certain results from an analysis of the collected data. The limitations now recited in the amended independent claims are not akin to simple “mental processes”, and instead recite much more than merely an abstract idea. The amended independent claims recite details of how the novel and inventive comparison of the invention is executed which involves much more than simply comparing the actions of a user to a list of expert actions for completing a task. Even though the word “comparing” and “comparison” are used to describe the invention and are recited in the claims, it is clear to anyone skilled in the art and also through a reading of the specification that the notion of “comparing” in the invention is much more than the mental process of comparing which humans do in a practical sense. Applicant’s position is that the answer to step 2A prong 1 of Alice/Mayo is “No”.”
The Examiner respectfully disagrees. Again, the Applicant’s argument of a “novel and inventive comparison” is irrelevant and is best suit for overcoming the prior art. Further, the Applicant’s argument of “the invention is much more than the mental process of comparing which humans do in a practical sense,” has been asked and answered above. Again, whether a human can perform the “comparison” is not at issue here. The fact remains that a computation is being performed and it merely requires a basic processor to do so. As such, the argument is not persuasive. 

The Applicant respectfully argues “Regarding step 2A prong 2, the applicant disagrees with the examiner that the additional elements in question are “a storage device” or “a simulation processor”. As argued above, the additional elements, whether recited as system elements (such as in amended independent claims 34 and 62) or procedures (such as in amended independent claim 52), include “an objective evaluator’, the generation of “at least one clone each time a deviation is determined”, and the “determination of which deviation caused a clone to fail in achieving the predefined objective”. None of these elements are generic, well-known, or conventional. Thus, even if argued that the amended independent claims relate to a judicial exception, each of the above-mentioned additional elements are integrated into the judicial exception to make a practical application, which is an improved system and method for training a user in a complex task. Thus, the applicant submits that the answer to step 2A prong 2 of Alice/Mayo is “Yes”.”
The Examiner respectfully disagrees. The Applicant’s artful language of “additional elements,” which includes “an objective evaluator,” and “the generation of “at least one clone each time a deviation is determined,” are not providing a “practical application” as required at step 2A prong 2. The claims generally link the use of a judicial exception to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). As such, the argument is not persuasive. 

The Applicant respectfully argues “Regarding step 2B, the applicant again disagrees with the examiner that the additional elements in question which provide an inventive concept are “a storage device” or “a simulation processor”. The applicant agrees with the examiner that such elements per se are well-known and conventional and are described in a manner that the specification does not need to describe the particulars of those elements in order to satisfy the requirements of 35 U.S.C. §112(a). The additional elements which provide an inventive concept, whether are recited as system elements (such as in amended independent claims 34 and 62) or procedures (such as in amended independent claim 52), include “an objective evaluator’, the generation of “at least one clone each time a deviation is determined”, and the “determination of which deviation caused a clone to fail in achieving the predefined objective”. None of these elements are generic, well-known, or conventional. Thus, even if argued that the amended independent claims of ‘583 relate to a judicial exception, each of the above-mentioned additional elements integrate an inventive concept into the judicial exception, which is an improved system and method for training a user in a complex task. Thus, the applicant argues that the answer to step 2B of Alice/Mayo is also “Yes”.”
The Examiner respectfully disagrees. Again, the Applicant continues to argue “an inventive concept,” which is not required at step 2B, or anywhere else when determining subject-matter eligibility. Further, the Applicant’s claimed elements of “a storage device,” and “a simulation processor” have been reasonably proven to be generic, well-known, and conventional data gather computing elements, as evidenced by the Applicant’s own written description of the specification at para. [0070] of the PG publication US 2020/0074875 (previously discussed above). As such, the argument is not persuasive. 

The Applicant respectfully argues “Amended independent claims 34, 52, and 62 thus relate to patentable subject matter under §101 as do the remaining dependent claims by virtue of their respective dependence on one of amended independent claims 34 and 52.”
The Examiner respectfully disagrees. for the same reasons provided here and above with regard to the independent claims. As such, the argument is not persuasive. 

The Applicant respectfully continues to argue within a “Response to Examiner’s Response to Applicant’s Arguments” section. The Examiner respectfully declines to respond or rehash old arguments that have been previously asked and answered, in lieu of current arguments that continue to be unpersuasive. Therefore, the rejection of claims 34, 36-38, 40-52, 54-62, 64 and 65 under 35 U.S.C. §101 are not withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./
             Primary Examiner, Art Unit 3715